Citation Nr: 0736119	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-10 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
right little finger injury, currently rated as 10 percent 
disabling.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1972 to 
October 1975.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2004, a 
statement of the case was issued in October 2004, and a 
substantive appeal was received in March 2005.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected residuals, right little 
finger injury, is manifested by subjective complaints of pain 
and objective findings of limitation of motion, but without 
limitation of motion of other digits, interference with 
overall function of the right hand or moderate incomplete 
paralysis.

2.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is any 
current hypertension otherwise related to such service or to 
any injury during service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
residuals, right little finger injury, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5156 (2007). 

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in November 2003 and March 2005 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the March 2005 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 3, to submit any evidence in his 
possession that pertains to his claim.  The Board finds that 
the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board concludes that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in November 2003, which was prior to 
the March 2004 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that the March 2005 VCAA 
notice was provided after the initial decision.  However, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issues on appeal in the May 2005 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal also 
involves the issue of an increased rating, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim on appeal, but there has been no 
notice of the types of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical and personnel records, VA treatment records 
and a VA examination for the veteran's service-connected 
right little finger.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA examination for his service-
connected right little finger in February 2004.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report 
obtained contains sufficient information to decide the issue 
on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

With respect to the issue of entitlement to service 
connection for hypertension, a VA examination with nexus 
opinion is not required in order to make a final 
adjudication.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standard 
set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his hypertension, so it is not necessary to obtain 
a VA medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the manifestation of hypertension in 
service.  Moreover, given the absence of any competent 
evidence of the claimed post-service disability until 26 
years after service, any current opinion provided at this 
point would be no more than speculative.  See 38 C.F.R. § 
3.102 (2007) (a finding of service connection may not be 
based on a resort to speculation or even remote 
possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology.  The service medical records do not reflect a 
diagnosis of hypertension.  Because the evidence does not 
establish that the veteran suffered "an event, injury or 
disease in service" as it relates to his claim of service 
connection for hypertension, it is not necessary to obtain a 
VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In other words, absent such evidence, the 
Board finds it unnecessary to require the veteran to report 
for a VA medical examination or to ask a medical expert to 
review the record because any examination report or medical 
opinion could not provide competent evidence of the 
manifestation of hypertension in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues addressed on the merits in this decision. 

II.  Increased Rating for Residuals, Right Little Finger 
Injury

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals, right little 
finger injury, warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Compensable evaluations are not afforded under Diagnostic 
Code 5227 for ankylosis of the little finger or under 
Diagnostic Code 5230 for limitation of motion of the little 
finger.  However, a note to Diagnostic Code 5227 provides 
that consideration should also be given as to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5227.  Thus, the RO has rated the veteran's service-connected 
right little finger as 10 percent disabling under Diagnostic 
5156 for amputation of the little finger.  Under this code, a 
20 percent evaluation may only be awarded for the equivalent 
of amputation of the little finger with metacarpal resection 
(more than one-half the bone lost).  38 C.F.R. § 4.71a, 
Diagnostic Code 5156.

The only medical evidence of record pertaining to the 
veteran's service-connected right little finger is a February 
2004 VA examination.  The claims file was reviewed in 
conjunction with the examination.  The examiner noted that 
the veteran is right hand dominant.  The veteran complained 
of chronic weakness of the right little finger.  He indicated 
that he had some numbness on the ulnar aspect.  He stated 
that it generally was not painful; however, it did become 
uncomfortable if holding cold objects or during cold weather.  
The veteran did not take any medications for his finger or 
used a brace.  The veteran indicated that he had problems 
lifting heavy objects with his right hand.  He also had 
problems operating equipment requiring him to use his index 
finger on some type of a trigger when his other three fingers 
held the object.  He was formerly employed as a carpenter, 
but was having difficulty using paint guns, hammers, nail 
guns and handsaws.  He switched to machinist work, which he 
is able to do with his right hand.  
 
On physical examination, inspection of the right little 
finger showed a well-healed z-plasty scar over the volar 
aspect.  There was no tenderness.  There was decreased 
sensation to sharp over the ulnar aspect of the distal 
phalanx.  Sensation to light touch and monofilament testing 
were intact.  There was a weakness of flexion of the little 
finger joints against moderate resistance.  Range of motion 
of the middle phalangeal joint was zero to 90 degrees.  Range 
of motion of the proximal interphalangeal joint was zero to 
86 degrees.  Range of motion of the distal interphalangeal 
joint showed that the veteran lacked 18 degrees full 
extension and was only able to flex to 58 degrees.   The 
veteran did not complain of pain on motion. The examiner 
diagnosed the veteran with residuals of laceration of flexor 
tendons, right little finger, and residuals of laceration of 
ulnar digital nerve, right little finger.      

The Board now turns to whether a rating in excess of 10 
percent is warranted for the veteran's service-connected 
residuals, right little finger injury.  With respect to 
Diagnostic Code 5156, while the VA examination report has 
found limitation of motion, there has been no objective 
findings that the veteran's function of the right little 
finger is analogous to amputation with metacarpal resection.  
There was no finding of ankylosis.  Further, although 
decreased sensation was found over the distal phalanx, there 
is no objective finding that the veteran's right little 
finger has lost all sensation.  Moreover, sensation to light 
touch and monofilament testing were intact.  Therefore, the 
degree of impairment necessary to warrant a 20 percent 
evaluation as amputation for the right little finger with 
metacarpal resection is not shown.

Further, the Board notes that as a general matter, in 
evaluating musculoskeletal disabilities, the VA must 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups, or when the joint is used repeatedly over a period 
of time. See DeLuca v. Brown, 8 Vet.App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (1998). However, where a musculoskeletal 
disability is currently evaluated at the highest schedular 
evaluation available based upon limitation of motion, a 
DeLuca analysis is foreclosed.  Johnston v. Brown, 10 
Vet.App. 80 (1997).  Thus, since a compensable rating under 
Diagnostic Code 5230 for limitation of motion is not 
allowable, the analysis required by DeLuca, supra, would not 
result in a higher schedular rating.
  
Pursuant to the note under Diagnostic Code 5227, the Board 
has considered whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  
Nevertheless, the VA examination report is silent with 
respect to any objective findings of misalignment or 
interference with other fingers or the right hand.  

Further, the Board acknowledges that the February 2004 
examiner indicated that there was damage to the ulnar digital 
nerve.  There was decreased sensation to sharp over the ulnar 
aspect of the distal phalanx.  Diagnostic Code 8516 applies 
to paralysis of the ulnar nerve, which provides that a 10 
percent rating is warranted for mild incomplete paralysis and 
a 30 percent rating is warranted for moderate incomplete 
paralysis.  The medical evidence of record does not support a 
finding that the veteran's right little finger has nerve 
impairment that reaches the level of moderate incomplete 
paralysis.  Importantly, again, the February 2004 examiner 
noted that sensation to light touch and monofilament testing 
were intact.  Thus, the Board finds that a higher rating is 
also not warranted under this Diagnostic Code.

The Board notes that the examination report described a well-
healed, nontender scar.  However, as the medical evidence of 
record does not reveal any current objective findings that 
the scar is tender or painful, a separate rating for the scar 
is not warranted.  

In sum, the preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent for the 
veteran's service-connected residuals, right little finger 
injury.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).  

III.  Service Connection for Hypertension

The veteran is also claiming entitlement to service 
connection for hypertension.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran claims that he was diagnosed with hypertension 
immediately after his discharge from service and subsequently 
suffered heart attacks in May 1976 and May 1994.  Service 
medical records have been reviewed and they are silent with 
respect to any diagnosis of hypertension.  A June 1974 record 
showed that the veteran denied having high blood pressure.  
An October 1974 service examination prior to discharge showed 
that the veteran's heart and vascular system was evaluated as 
clinically normal.  The veteran's blood pressure was 148 
systolic over 80 diastolic.  Importantly, the service 
examination is silent with respect to any findings of 
hypertension.  

The only post service medical evidence of record are VA 
treatment records from June 2001 to July 2004.  These records 
show treatment for hypertension, but do not offer any opinion 
as to etiology.  The veteran has not indicated that he has 
received private treatment for his hypertension.  The veteran 
also indicated that he was treated at the VA Medical Center 
in Santa Barbara for his first heart attack immediately 
following service.  However, the RO requested prior treatment 
records from VA Medical Centers in Santa Barbara, California 
and Albuquerque, New Mexico.  However, both Medical Centers 
responded that no prior treatment records were found for the 
veteran.  As discussed above, the veteran was not afforded a 
VA examination with respect to his hypertension as there was 
no medical evidence of hypertension while in service.  

The Board acknowledges the veteran's statements that his 
hypertension manifested while in service.  Nevertheless, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

In the instant case, the veteran has specifically stated that 
he was diagnosed with hypertension during his separation 
examination, but his assertion in this regard is directly 
contradicted by the report of separation examination.  He 
also maintains that he had a heart attack in 1976 immediately 
after discharge from service as well as in May 1994.  
However, there is no medical evidence to support the 
contention that the veteran had a heart attack in 1976 or 
1994.  Although records have been requested, no treatment 
records have been found regarding either alleged heart 
attack.  Importantly, while VA treatment records show that 
the veteran has coronary artery disease, current VA treatment 
records, including a July 2002 Exercise Stress Test Report, 
do not show any history of prior heart attacks.  Thus, in the 
instant case, not only is there no corroborating evidence of 
the veteran's assertions, the medical evidence of record is 
inconsistent with the veteran's claims.  Accordingly, the 
Board finds that the veteran's statements with respect to his 
hypertension are not credible and have minimal probative 
value when weighed against the medical evidence of record. 

Further, again, it is true that the veteran's lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau; Buchanan, supra.  However, 
given the necessity of blood pressure readings, the Board 
does not believe that hypertension is subject to lay 
diagnosis.  The veteran has not demonstrated that he has the 
expertise required to diagnose hypertension.

Lastly, the Board finds it significant that the first medical 
evidence of hypertension is in June 2001, which again is 26 
years after active duty, so there is no supporting evidence 
of a continuity of pertinent symptomatology.  A lengthy 
period without evidence of treatment may also be viewed as 
evidence weighting against the veteran's claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

Thus, as there is no competent medical evidence linking the 
veteran's hypertension to service, or of hypertension within 
one year of service, a preponderance of the evidence is 
against the veteran's claim for hypertension.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 10 percent for residuals, right little 
finger injury, is not warranted.  Further, service connection 
for hypertension is not warranted.  To that extent, the 
appeal is denied. 


REMAND

The veteran is also seeking entitlement to service connection 
for PTSD.  Essentially, the veteran is claiming that his 
duties on the ship flight deck while stationed on the 
Aircraft Carrier USS Coral Sea is one of his stressors.  
Specifically, the veteran describes the dangerous nature of 
his duties, including the constant possibility of being 
burned by jet exhaust as well as falling overboard.  The 
veteran's service personnel records show that the veteran was 
an airman apprentice and subsequently a plane captain on the 
flight deck.  The veteran also indicates that one of his 
stressors involves the USS Coral Sea's rescue mission of the 
SS Mayaguez after its capture by Cambodian gunboats.  
Documents submitted by the veteran appear to document the 
Coral Sea's participation in this incident requiring air 
attacks on Cambodia as well as air operations to rescue of 
numerous injured Marines.  During this mission, the veteran 
indicates that the flight deck was used as a staging area for 
the wounded being transported.  The veteran's representative 
asserts that an appropriate attempt should be made to verify 
the information submitted by the veteran.  After reviewing 
the evidence, the Board agrees. 

Further, the evidence of record includes a March 2003 initial 
mental evaluation from Vet Center.  However, the veteran has 
indicated that he has had continuing counseling at the Vet 
Center for his PTSD.  Thus, as these records are pertinent to 
his claim, the RO should take appropriate steps to obtain 
these counseling records from the Vet Center.  

The veteran has also claimed that his PTSD is due to personal 
assault incidents.  Specifically, the veteran asserts that he 
underwent racially motivated harassment while in service and 
was threatened to be thrown overboard.  The nature of the 
veteran's claim is such that the provisions of 38 C.F.R. § 
3.304(f)(3) regarding claims based on personal assault and 
the method of developing such claims are applicable.  Based 
on review of the record, it appears that the veteran has not 
been sent notice of the amended provisions of 38 C.F.R. 
§ 3.304(f)(3).  This regulation is specifically germane to 
the development and adjudication of this claim as the 
revision involves the standard of proof and the type of 
evidence necessary to substantiate a claim of service 
connection for PTSD based on personal assault.  VA is 
required to give the veteran notification that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may be considered credible supporting 
evidence of an in service stressor.  See 38 C.F.R. § 
3.304(f)(3).  Thus, the RO must provide the veteran with 
clear notice of the types of evidence which may be considered 
in a personal assault claim under 38 C.F.R. § 3.304(f)(3).  

Further, the Board notes that a May 2003 VA mental health 
assessment diagnosed the veteran with PTSD related to 
racially motivated harassment during active service.  
However, there is no indication that the examiner reviewed 
the veteran's claims file and he did not note any credible 
supporting evidence of this in service stressor.  Thus, the 
PTSD examination afforded to the veteran should also 
determine whether there is any evidence that in a medical 
opinion corroborates the veteran's account of the personal 
assault incident.  

As previously stated in the analysis part of this 
decision, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Since 
the Board is remanding this case for another matter, it 
is reasonable for the RO to give additional VCAA notice 
to comply with Dingess.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet.App.473 (2006).  

2.  The RO should furnish the veteran 
with clear notice of the types of 
evidence which may be considered in a 
personal assault claim under 38 C.F.R. § 
3.304(f)(3). 

3.  The RO should take appropriate steps 
to obtain the veteran's counseling 
records from the Vet Center.

4.  The RO should contact the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) and request verification 
of the claimed stressors involving 
service on the USS Coral Sea.  The RO 
should furnish JSRRC with copies of the 
veteran's service personnel records and 
copies of the documentation submitted by 
the veteran regarding the role of the USS 
Coral Sea in the rescue of the SS 
Mayaguez in May 1975.  JSRRC should be 
asked to corroborate combat participation 
and other aspects of the rescue incident. 

5.  After completion of the above, the RO 
should review the JSRRC response and 
formally determine whether the veteran 
engaged in combat with the enemy or 
whether any claimed stressors have been 
corroborated.  The RO's review should 
include consideration of the judicial 
holding in Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002),

6.  The veteran should then be afforded a 
VA PTSD examination.  The claims file 
must be made available to the examiner 
for review and the examiner should be 
expressly informed whether the veteran 
engaged in combat and the nature and 
details of any verified stressors, to 
include working on a ship flight deck and 
the SS Mayaguez rescue.  After reviewing 
the claims file and examining the 
veteran, the examiner should then clearly 
indicate whether or not the veteran 
suffers from PTSD and, if so, whether it 
is related to combat participation or to 
a verified stressor.

Further, the examiner should also offer 
an opinion as to whether there is 
evidence of behavioral changes after the 
claimed racially motivated harassment 
incident, which indicate that the claimed 
assault occurred.  The examiner should 
offer an opinion in accordance with the 
guidance set forth in 38 C.F.R. 
§ 3.304(f)(3).  If the examiner concludes 
that the claimed assault did take place, 
then the examiner should offer an opinion 
as to whether the veteran's PTSD is 
causally related to such incident.  

6.  Thereafter, the PTSD issue should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


